DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 30 April 2020. As directed by the amendment: no claims have been amended, Claims 1-146 have been cancelled, and Claims 147-167 have been added.  Thus, Claims 147-167 are presently pending in this application.

Information Disclosure Statement
The Applicant should note that the large number of references in the attached IDS filed 09/08/202 (71 Pages) have been considered by the Examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 147-167 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding Claim 147, the claim recites “apparatus for use with tissue of a subject” (Line 1). This limitation appears to be encompassing and directly claiming “tissue” which is a portion of a human organism, which is excluded from the scope of patentable subject matter. Claims 148-167 are rejected for depending on Claim 147. For purposes of examination, the Examiner is interpreting this limitation as “apparatus configured for use with tissue of a subject”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 147-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 147, the claim recites “and coupled to a medial part of the insulating member” in Line 15. It is unclear as to which element is “coupled” (i.e., to which element this limitation is referring) – either the circuitry unit, circuitry, or first/second electrodes. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “and wherein the circuitry unit is coupled to a medial part of the insulating member”. Claims 148-167 are rejected for depending on Claim 147. Appropriate correction or clarification is required. 
Regarding Claim 147, the claim recites, “to define lateral zones laterally beyond the circuitry unit”. This limitation appears to be missing words, since it is unclear as to what structure is being claimed (i.e. where the lateral zones are located). Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “to define lateral zones extending laterally beyond edges of the circuitry unit”. Claims 148-167 are rejected for depending on Claim 147. Appropriate correction or clarification is required.
Regarding Claims 147, the claim recites, “no electrodes of the implant being disposed in the lateral zones”. Firstly, it is unclear as to where the electrodes are not located, due to the lack of clarity in the “lateral zone” limitation described above. Furthermore, it is unclear as to whether this is an active step (prevention of electrode placement) or a description of electrode location due to the wording of the limitation. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “wherein there are no electrodes of the implant disposed in the lateral zones”. Claims 148-167 are rejected for depending on Claim 147. Appropriate correction or clarification is required.
Regarding Claims 147 and 150, the claims recite respectively, “the second side of the insulating member defines a generally flat side of the implant, facing a second direction away from the circuitry unit” and “wherein the insulating member inhibits conduction of the electrical current away from the implant in the second direction”. It is unclear as to which direction is the ‘second direction’, since the first direction is defined as “away from the generally arced portion of the implant” and further since the circuitry unit is recited as coupled to a medial part of the insulating member.  Therefore, these limitations are indefinite. For purposes of examination, the Examiner is interpreting Claim 147 as “the second side of the insulating member defines a generally flat side of the implant, facing a second direction opposite the first direction and away from the generally arced portion of the implant and the first and second electrodes of the circuitry unit” in order to clarify the second direction for both of Claims 147 and 150. Claims 148-167 are rejected for depending on Claim 147. Appropriate correction or clarification is required.
Regarding Claims 153, the claim recites “wherein the implant does not comprise a power supply that is able to continuously power the implant for a period greater than one minute”. It is unclear as to whether this limitation is claiming no power supply for the implant, or a specific power supply. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “wherein the implant comprises a power supply that is not able to continuously power the implant for a period greater than one minute”. Appropriate correction or clarification is required.
Regarding Claim 158, the claim recites “from the first end to the second end”. However, there is lack of antecedent basis for these limitations in the claims. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “from a first end to a second end”. Claims 159-161 are rejected for depending on Claim 158. Appropriate correction or clarification is required.
Regarding Claim 166, the claim recites “wherein the transmitting unit is a wearable transmitting unit”. It is unclear as to what is intended by the limitation “wearable” in the context of a wireless power transmitter, and what is defined as a “wearable transmitting unit”. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “wherein the transmitting unit is configured to be wearable by the subject”. Appropriate correction or clarification is required.
Regarding Claim 167, the claim recites “the treatment”. However, there is lack of antecedent basis for this limitation in the claims. Therefore, this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as, “the electrical current” as recited in Claim 165. Appropriate correction or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 147-151, 153, 154, 158-165, and 167 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,653,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than Claims 1-14 of U.S. Patent No. 10,653,888, and the claims of U.S. Patent No. 10,653,888 encompass all of the subject matter of Claims 147-151, 153, 154, 158-165, and 167. 
Claims 147, 148, and 150 generally correspond to Claim 1 of U.S. Patent No. 10,653,888. Dependent Claims 148-151, 153, 154, 158-165, and 167 generally correspond to Claims 2-14 of U.S. Patent No. 10,653,888. 
Claims 152, 155, 157, and 166 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,653,888 in view of Loeb et al. (US Patent No. 6,735,474).
Regarding Claims 155, 157, and 166, the only difference between the claims of US Patent No. 10,653,888 and Claims 155, 157, and 166 is wherein the electrical current is configured to stimulate a tibial nerve and is configured to treat neuropathic pain, and wherein the transmitting unit is wearable. Loeb et al. teaches an apparatus for treating tissue a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing a neurostimulator implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36,Col. 6, Line 62- Col. 7, Line 5), specifically wherein the current is driven to a tibial nerve of the subject (tibial nerve stimulation, Abstract, Col. 2, Lines 34-36, Col. 6, Line 62-Col. 7, Line 5) to treat neuropathic pain and/or urge incontinence (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56, Col. 1, Lines 20-31; Col. 11, Lines 48-59), and wherein an external transmitting unit is wearable by the subject (Col. 10, Lines 10-15; Col. 9, Lines 50-60). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation provide current to the tibial nerve of the subject to treat a conditions such as neuropathic pain from a wearable transmitting unit, as taught by Loeb et al. in order to successfully relieve patient symptoms using an implant that is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, such that the stimulation may be administered/controlled easily without continuous oversight, as also taught by Loeb et al. (Col. 7, Lines 58-62; Col. 2, Lines 61-65).
Regarding Claim 152, the only difference between the claims of US Patent No. 10,653,888 and Claim 152 is wherein the electrical current is configured to have a frequency of 10-40 Hz. Loeb et al. teaches an apparatus for treating tissue a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing a neurostimulator implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), specifically wherein the current is driven at a frequency less than about 50 Hz (Col. 7, Lines 5-42; Claim 5). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide current at a low frequency in a range of 10-40 Hz, since Loeb et al. teaches that a low frequency of less than about 50Hz produces an excitatory effect for pain treatment (Col. 7, Lines 5-42), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 156 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,653,888 in view of Sieracki et al. (US Publication No. 2005/0119714). 
Regarding Claim 156, the only difference between the claims of US Patent No. 10,653,888 and Claim 156 is wherein the electrical current is configured to induce paresthesia. However, Sieracki et al. teaches an apparatus comprising a neurostimulator implant configured to treat pain (Abstract; Paragraph 0003, 0024) wherein the current is configured to induce paresthesia (Paragraph 0007, 0008, 0012, 0013, 0032). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the current in the implant to induce paresthesia, as taught by Sieracki et al., in order to track or map the location of the stimulation during programming/therapy in order properly configure the pain treatment, as also taught by Sieracki et al. (Paragraph 0007, 0008, 0012, 0013, 0032). 

Allowable Subject Matter
Claims 147-167 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, and Doubling Patenting rejections, set forth in this Office action.



Prior Art
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Carbunaru et al. (US Publication No. 2010/0331933) discloses an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) configured for use with a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant including:  a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:  housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 
the height being smaller than (i) a longest length (longitudinal side length 119, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), and 
(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit;  and one or more outwardly-facing electrodes (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047);  and the implant oriented with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).  Carbunaru et al. also does show in alternative embodiments wherein electrodes 116 may extend around a curved flap/edges (i.e. ‘arced portion’) for particular implantation/stimulation implementations (126, Figs. 8A-B, 12B, 12C, 12D, Paragraph 0045, 0060-0061, 0066).  
Rooney et al. (US Publication No. 2007/0073353)  discloses an apparatus for use with tissue of a subject, the apparatus comprising a subcutaneous implant (Abstract, Paragraph 0016), the subcutaneous implant comprising a circuitry unit (40, 47, Fig. 4A, 80, Fig. 8, Paragraph 0079-0080, 0107) having a first end, a second end (unit comprising first end with electrodes and second end with opposing electrodes 84, Fig. 8), a conducting lateral side (electrodes on bottom surface 82, Fig. 8, Paragraph 0095-0097), and an opposing lateral side (top side without electrodes, Paragraph 0095-0097), and defining a longitudinal axis between the first and second ends (elongate housing, 81, 82, 83, Fig. 8, Paragraph 0095-0097); a first electrode, disposed on an outer surface of the circuitry unit at a first end (84, electrodes on first end, Fig. 8, Paragraph 0095-0097); a second electrode, disposed on the outer surface of the circuitry unit and at the second end (84, electrodes on first end, Fig. 8, Paragraph 0095-0097); circuitry, disposed within the circuitry unit, and configured to be wirelessly powered to drive an electrical current between the first and second electrodes (Paragraph 0067-0068, 0079-0080, 0107); and an insulating member (insulating material isolating the electrodes, 185, Fig. 9, 85, Fig. 8, Paragraph 0095, 0098, 0101), disposed on the opposing lateral side of the circuitry unit such that, on the opposing lateral side, each electrode is sandwiched between the insulating member and the circuitry unit (insulating material isolating the electrodes, 185, Fig. 9, 85, Fig. 8, Paragraph 0095, 0098, 0101), and the insulating member inhibits electrical conduction from the electrodes into the tissue (Paragraph 0095, 0098, 0101).  
Jacobson (US Publication No. 2007/0088397) discloses an apparatus for use with tissue of a subject (Abstract), the apparatus comprising a subcutaneous implant comprising a circuitry unit (110, 102, Figs. 2-3, Paragraph 0071, 0076, 0048) and defining a longitudinal axis between the first and second ends (110, 102, Figs. 2-3, Paragraph 0071, 0076, 0048), wherein first and second electrodes (108A, 108B, at ends of device, Figs. 2-3, Paragraph 0073, 0076) are arranged across the ends of the conducting surface, and wherein the electrodes laterally circumscribe the circuitry unit at the ends (108A, 108B, at ends of device, Figs. 2-3, Paragraph 0073, 0076).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792